Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West announces its results for the third quarter ended September 30, 2008 CALGARY, Nov. 11 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce record net income and strong funds flow for the third quarter ended September 30, 2008 << Financial - Funds flow(1) of $662 million in the third quarter of 2008 was 91 percent higher than the $346 million realized in the third quarter of 2007. On a per unit-basis(1) basic funds flow increased to $1.73 per unit in the third quarter of 2008, an increase of 20 percent from $1.44 per unit in the third quarter of 2007. - Record net income of $1,062 million ($2.78 per unit-basic) in the third quarter of 2008 compared to net income of $138 million ($0.57 per unit-basic) in the third quarter of 2007. The significant increase in net income in the third quarter was primarily due to gains on risk management activities. Penn West hedges a portion of its forward production to protect its balance sheet as well as a portion of its planned distribution and capital programs. - The netback(1) of $43.33 per boe(2) in the third quarter of 2008 was 33 percent higher than the third quarter of 2007. Operations - Production averaged 190,177 boe per day in the third quarter of 2008 compared to 125,345 boe per day reported in the third quarter of 2007. - Reported crude oil and NGL production averaged 106,898 barrels per day and natural gas production averaged 500 mmcf per day in the third quarter of 2008. - Capital expenditures were $232 million in the third quarter of 2008 including $6 million of net asset dispositions. A total of 98 net wells were drilled with a success rate of 98 percent. Business Environment - In the third quarter of 2008, WTI NYMEX ("WTI") crude oil prices reached a new all time high closing above US$145.00 per barrel in July. Subsequent to July, turmoil in the credit markets led to concerns that world economic growth will slow and reduce global energy demand, in turn leading to a fall in WTI crude oil to US$65.00 in October 2008. WTI crude oil averaged US$118.13 per barrel for the third quarter compared to US$75.33 in the third quarter of 2007. For the first nine months of 2008, WTI crude oil has averaged US$113.44 per barrel compared to US$66.26 per barrel in the first nine months of last year. - Natural gas prices have trended similarly to crude oil prices to date in 2008, increasing in the first half of the year before peaking in July. Concerns about a slowing North American economy and projected increases in natural gas production from the continental U.S. put pressure on natural gas prices subsequent to July. The AECO Monthly Index price for natural gas averaged $8.78 per GJ in the third quarter compared to $5.32 per GJ in the third quarter of 2007. For the first nine months of 2008, the AECO Monthly Index has averaged $8.14 per GJ compared to $6.46 per GJ in the first nine months of 2007. (1) The terms "funds flow", "funds flow per unit-basic" and "netbacks" are non-GAAP measures. Please refer to the "Non-GAAP Measures Advisory" and "Calculation of Funds Flow" sections below. (2) Please refer to the "Oil and Gas Information Advisory" section below for information regarding the term "boe". Financial Markets - Penn West's Board of Directors and Management have been monitoring the unusual developments in the credit markets since mid-2007 and have taken several steps to defensively position Penn West. In January 2008, we placed a 3-year $4.0 billion credit facility. We then completed two transactions to add to our long-term private notes which now total approximately $1.2 billion. At this time, we have approximately $1.5 billion of unutilized credit capacity. Our risk management policies have served to minimize our credit losses from troubled counterparties. We have earmarked funds flow in excess of distributions and capital expenditures to debt reduction. We remain committed to modifying business strategies as required to ensure Penn West's financial position remains sound. - We actively hedged oil and natural gas prices for 2009 and currently have WTI collars on 30,000 barrels per day of 2009 oil production at US$80.00 per barrel by US$110.21 per barrel and 101,000 GJ per day of 2009 natural gas production under collars at $7.88 per GJ by $11.27 per GJ. In October 2008, we monetized a portion of our crude oil financial contracts which resulted in cash proceeds of approximately $123 million. The proceeds were used to repay advances on our syndicated credit facility. In conjunction with adjusting the floor on our 2009 WTI collars, we also entered foreign exchange contracts to swap $180 million of U.S. dollar revenue for 2009 to Canadian dollars at an average rate of one U.S. dollar equals 1.27 Canadian dollars to fix the Canadian dollar floor price of the collars. In November 2008, as part of our debt management strategy, we entered into interest rate swaps that fix the interest rate at 2.27 percent on $250 million of floating interest rate debt for two years. Distributions - Penn West's Board of Directors recently resolved to keep the Trust's distribution level at $0.34 per unit per month, for the months of November, December and January subject to maintenance of current forecasts of commodity prices, production levels and planned capital expenditures. Financing - On July 31, 2008, the Company issued (pnds stlg)57 million of senior unsecured notes, through a private placement in the United Kingdom, maturing in 2018 and bearing interest of 7.78 percent. In conjunction with the issue of the notes, the Company entered into contracts to fix the principal and interest of the placement at approximately $114 million bearing interest in Canadian dollars at 6.95 percent. The Company used the proceeds to repay advances on its bank facilities. HIGHLIGHTS Three months ended Nine months ended September 30 September 30 % % 2008 2007 change 2008 2007 change Financial (millions, except per unit amounts) Gross revenues(1) $ 1,235 $ 628 97 $ 3,683 $ 1,818 103 Funds flow 662 346 91 2,047 983 108 Basic per unit 1.73 1.44 20 5.49 4.13 33 Diluted per unit 1.71 1.43 20 5.41 4.09 32 Net income 1,062 138 670 817 48 1,602 Basic per unit 2.78 0.57 388 2.19 0.20 995 Diluted per unit 2.73 0.57 379 2.17 0.20 985 Capital expenditures, net (2) 232 209 11 757 909 (17) Long-term debt at period-end 3,679 1,824 102 3,679 1,824 102 Convertible debentures(3) 328 - 100 328 - 100 Distributions paid(4) $ 388 $ 245 58 $ 1,108 $ 730 52 Payout ratio(5) 59% 71% (17) 54% 74% (27) Operations Daily production(6) Light oil and NGL (bbls/d) 78,762 50,861 55 80,792 49,874 62 Heavy oil (bbls/d) 28,136 21,922 28 27,646 21,937 26 Natural gas (mmcf/d) 500 315 59 495 330 50 Total production (boe/d) 190,177 125,345 52 190,991 126,785 51 Average sales price Light oil and NGL (per bbl) $ 110.45 $ 72.62 52 $ 103.65 $ 65.91 57 Heavy oil (per bbl) 98.07 48.75 101 86.12 44.09 95 Natural gas (per mcf) 8.49 5.86 45 8.88 7.02 26 Netback per boe Sales price $ 83.23 $ 52.73 58 $ 79.73 $ 51.81 54 Risk management (loss) gain (11.69) 0.98 (100) (9.03) 0.43 (100) Net sales price 71.54 53.71 33 70.70 52.24 36 Royalties (15.23) (9.46) 61 (14.27) (9.63) 48 Operating expenses (12.49) (11.18) 12 (12.01) (10.94) 10 Transportation (0.49) (0.47) 4 (0.49) (0.51) (4) Netback $ 43.33 $ 32.60 33 $ 43.93 $ 31.16 41 (1) Gross revenues include realized gains and losses on commodity contracts. (2) Excludes business combinations. (3) Assumed on the Canetic and Vault acquisitions. (4) Includes distributions paid prior to those reinvested in trust units under the distribution reinvestment plan. (5) Payout ratio is calculated as distributions paid divided by funds flow. (6) Includes Canetic and Vault production from January 11, 2008 and January 10, 2008, respectively. DRILLING PROGRAM Three months ended Nine months ended September 30 September 30 2008 2007 2008 2007 Gross Net Gross Net Gross Net Gross Net Oil 85 46 60 39 189 102 137 83 Natural gas 97 40 41 21 202 92 95 46 Dry 2 2 2 2 8 8 7 6 184 88 103 62 399 202 239 135 Stratigraphic and service 10 10 8 6 36 34 27 21 Total 194 98 111 68 435 236 266 156 Success rate(1) 98% 97% 96% 96% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at September 30 2008 2007 % change Gross acres (000s) 4,337 3,914 11% Net acres (000s) 3,494 3,379 3% Average working interest 81% 86% (5)% FARM-OUT ACTIVITY Three months ended Nine months ended September 30 September 30 2008 2007 2008 2007 Wells drilled on farm-out lands(1) 32 41 111 147 (1) Wells drilled on Penn West lands, including re-completions and re- entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Net wells drilled for Undeveloped land the nine months ended as at September 30, 2008 Core Area September 30, 2008 (thousands of net acres) Light oil 76 718 Heavy oil 100 1,142 Gas 60 1,634 236 3,494 TRUST UNIT DATA Three months ended Nine months ended September 30 September 30 % % (millions of units) 2008 2007 change 2008 2007 change Weighted average Basic 381.5 240.5 59 372.5 238.6 56 Diluted 389.9 242.6 61 380.1 240.9 58 Outstanding as at September 30 383.5 240.8 59 In January 2008, Penn West issued approximately 124.3 million trust units on the closing of the Canetic acquisition and approximately 5.6 million trust units on the closing of the Vault acquisition. In July 2008, Penn West issued approximately 3.6 million trust units on the closing of the Endev acquisition. Letter to our Unitholders >> We are pleased to report that in the third quarter of 2008 Penn West generated funds flow of $662 million, an increase of 91 percent over the $346 million generated in the third quarter of 2007. The increased funds flow reflects the impact of strong crude oil prices and higher year-over-year production levels. We have maintained our cash distribution at $0.34 per unit per month since February 2006 and our Board recently approved this distribution level until at least January 2009. The current distribution level resulted in a payout ratio of 59 percent for the third quarter of 2008 and a 54 percent ratio for the first nine months of 2008. Penn West's net income was just over $1 billion for the quarter primarily due to unrealized hedging gains from our risk management contracts. We realized strong netbacks of $43.33 per boe in the third quarter, compared to $32.60 per boe this quarter last year. In the third quarter, natural gas prices came off their yearly highs while crude oil prices began their decline after rising to record levels. The Canadian dollar also began to weaken against the U.S. dollar, partially mitigating the impact on our revenue from reduced commodity prices. North American capital markets, and later global capital markets, began to broadly weaken largely due to concerns regarding credit issues at some of the world's largest financial institutions. We have closely monitored the developments in the debt capital markets since mid-2007 and have been acting defensively since that time. Earlier in the year, we syndicated a 3-year $4 billion bank credit facility. We subsequently termed-out a portion of our existing bank debt through the private placement of long-term notes which, in combination with notes issued in 2007, now total approximately $1.2 billion.
